DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/03/2022 has been entered.  Claims 1 and 2 have been amended. Claims 11-20 were previously withdrawn. Accordingly, claims 1-20 are currently pending in the application.  
Applicant's amendments to the claim 1 have overcome the 102(a)(1) rejections in view of Roerig (US 2018/0281112 - of record) previously set forth in the Office Action mailed 10/01/2021.

Reasons for Allowance
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to an additive manufacturing system as instantly claimed is that while the prior art Roerig (US 2018/0281112 - of record) teaches at least two laser devices comprising: a first laser device configured to generate a first laser beam for consolidating a first portion of a solid component; and a second laser device configured to generate a second laser beam for consolidating a second portion of the solid component; and at least two laser scanning devices comprising: a first laser scanning device configured to selectively direct the first laser beam across a powder bed along a plurality of first hatching paths and at least one first contour path that defines a contour of the solid component; and a second laser scanning device configured to selectively direct the second laser beam across the powder bed along a plurality of second 
Claims 2-10 are allowed because the claims are dependent upon allowable independent claim 1.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 11-20 directed to an invention non-elected without traverse.  Accordingly, claims 11-20 been cancelled.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        

	/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743